Citation Nr: 1430718	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-39 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is available on Virtual VA.
 
The issue has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).  


FINDING OF FACT

A psychiatric disorder was incurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder, which she contends began in service.  She reports that depression and anxiety began as she went through traumatic events during service-her mother died; her husband was unfaithful, contracted HIV, and was ultimately imprisoned; one of her five children had three pregnancies within 18 months; and the Veteran was sexually harassed by her commanding officer.

To prevail, the evidence must show that the Veteran's current psychiatric disorder was incurred during active duty service.  38 C.F.R. § 3.303(d).

Service treatment records show that the Veteran reported nervous trouble, depression, excessive worry, and frequent sleeping on multiple occasions.  See, e.g., Report of Medical History (Aug. 1992, Sept. 1992, May 1994, and Jun. 1998).  In August 1992, a medical examiner noted that the Veteran's psychiatric evaluation was abnormal and suggested mental health counseling.

In October 1995, the Veteran sought mental health counseling from a VA social work counselor.  However, "due to a shortage of staff and extremely high caseloads" the social worker was unable to counsel the Veteran.

The Veteran was treated for chest pain due to stress on multiple occasions.  See, e.g., STR (Jun. 1999 and Aug. 2000).  Mental health counseling was recommended.

In several statements to the Board, the Veteran reported that she avoided mental health counseling during the latter part of her active duty service because she feared it might jeopardize her job security.  She felt as though her superiors were targeting her after she reported that her commanding officer had sexually harassed her.

The Veteran was diagnosed with mild depression five months after separation from service.  She has continued VA psychiatric treatment since April 2005.

On February 2009 VA examination, depressive disorder was diagnosed.  The examiner reported that the Veteran's service treatment records show adjustment disorder with depressed mood.  The examiner concluded that the Veteran's current depressive disorder, although it shares some of the same symptoms, is a separate disorder.

During a December 2013 Board hearing, the Veteran testified that her current psychiatric state feels exactly the same as it did during active duty.

While the Veteran lacks the medical expertise necessary to self-diagnose a psychiatric disorder, she is competent to report symptoms of depression and anxiety since service, especially those she can personally experience, such as sadness, sleeplessness, and nervousness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As her reported history of continuous symptoms since service is uncontroverted by the evidence of record, she is a credible historian.

The Veteran's credible testimony coupled with the medical evidence of record constitutes highly persuasive evidence that her current psychiatric disorder was incurred during active military service.

The February 2009 VA examiner's opinion is the only evidence against the Veteran's claim.  The opinion is afforded minimal probative value because it does little to explain why the Veteran's current depressive disorder is different from the adjustment disorder with depressed mood that she experienced during service.

Resolving any doubt in the Veteran's benefit, her current psychiatric disorder was incurred during active duty service.


ORDER

Service connection for a psychiatric disorder is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


